Citation Nr: 1739304	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-33 924 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure (CHF), as secondary to a service-connected disability or as caused by exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Current jurisdiction of the claim has been transferred to the RO in Waco, Texas.  

By way of procedural background, this matter was before the Board previously in February 2014 and March 2016.  The Board remanded the claim in February 2014 to afford the Veteran a VA examination to consider whether the CHF was proximately caused or aggravated by the service-connected diabetes mellitus.  The Board again remanded the claim in March 2016 for the RO to obtain additional VA treatment records identified by the Veteran during his May 2014 VA examination.  This issue has now been returned to the Board for further appellate consideration.  

The Veteran waived a hearing before the Board in his September 2009 substantive appeal, via a VA Form 9. 

FINDING OF FACT

The medical evidence demonstrates that the Veteran's congestive heart failure is proximately caused by his long-standing service-connected anemia.  


CONCLUSION OF LAW

The criteria to establish service connection for congestive heart failure on a secondary basis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for congestive heart failure, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As an initial matter, the Board notes that the Veteran was treated previously at the New Orleans and Baton Rouge VA Medical Centers (VAMC).  The Veteran moved from the New Orleans area before Hurricane Katrina devastated Southern Louisiana.  All VA treatment records were requested from the New Orleans VA Medical Center (VAMC) before January 2000.  Specifically, VA treatment records from the 1970s were requested during evidence development, as directed by the Board in the March 2016 remand.  Additionally, the AMC requested the New Orleans VAMC notify it in writing if VA treatment records were destroyed or were unavailable.  

In response, the New Orleans VAMC provided VA treatment records from August 1995 and after November 2000, but no other records were provided.  The New Orleans VAMC did not provide written notification of the unavailability of records as requested by the AMC.  Notably, the March 2016 Board remand directives do not require a written finding of unavailability of treatment records.  Consequently, the AMC has substantially complied with the Board's remand directives, and there is no violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is a presumption of regularity in the administrative processes of government agents.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").  The Board presumes that all VA treatment records available from the New Orleans VAMC have been included in the record as requested and any additional VA treatment records from that facility, if any existed, are unavailable at this time.  See December 2005 VA treatment record (noting that the Veteran's post hurricane charts are fragmented between the New Orleans computer system, paper files, and "Alex" computer.)  Regardless, the claim is being granted in full.

II. Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Competency of evidence differs from weight and credibility.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-09 (2007).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis of Service Connection Claim for Congestive Heart Failure

The Veteran seeks service connection for CHF.  

At the outset, the Veteran is currently diagnosed with congestive heart failure.  See January 2011 and May 2014 VA Examinations.  The Veteran has also been service connected for, among other things, prostate cancer and chronic anemia secondary to the prostate cancer.  See September 2007 and June 2010 rating decisions.  

After resolving the benefit of any doubt in the Veteran's favor, the Board finds that service connection for CHF is warranted on a secondary basis.  The Veteran has been diagnosed with microcytic anemia, and the record is replete with unsuccessful treatment of the Veteran's iron deficient anemia.  See March 2004, May 2004, February 2009, May 2009, July 2009, February 2010, and August 2010 VA treatment records; October 2005 Private Treatment Records.  

Medical treatment records show that the Veteran was diagnosed with prostate cancer in 2003 at which time he underwent radiotherapy during 2004.  See July 2007 and March 2008 VA treatment records.  The RO granted service connection for prostate cancer and, as relevant here, anemia as secondary to the effects of the radiation treatment for prostate cancer.  See October 2004 and June 2010 Rating Decisions.  Thereafter, the Veteran was diagnosed and treated for CHF at a private medical facility in October 2005, and then again in June 2007 at a VA Medical Center.  

Significantly, the Veteran was examined in May 2014 and the VA medical examiner opined that the etiology of the Veteran's CHF is chronic anemia, which as noted above, he is currently service connected for.  The VA examiner explained that chronic anemia causes the heart to continuously be in a high output state, and thereby makes the heart work harder than it would normally, if the anemia is not corrected.  The Veteran continues to undergo treatment for the anemia at VA.  The Board finds the May 2014 VA opinion both adequate and probative on the question of etiology.  There is no contrary opinion of record.

The Board recognizes the Veteran's primary contentions were that his CHF is caused by exposure to Agent Orange in the Republic of Vietnam, or alternatively caused by his service-connected diabetes mellitus, type II.  Nonetheless, the Board is required to consider all theories of entitlement for service connection even if not raised by the Veteran or his representative.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Given the probative May 2014 VA opinion and the fact that service connection is currently in effect for anemia, the Board finds that service connection for CHF as secondary to the service-connected anemia is established.  Given this favorable outcome, the Board need not analyze service connection under any other theory of entitlement.  

ORDER

Entitlement to service connection for CHF (congestive heart failure) is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


